2 A.3d 472 (2010)
James D. SCHNELLER, Petitioner
v.
ZONING HEARING BOARD OF RADNOR TOWNSHIP, Respondent
Norcini Builders, Inc., Intervenor.
No. 673 MAL 2009.
Supreme Court of Pennsylvania.
August 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of August, 2010, the Petition for Allowance of Appeal and "Petitioner's Application for Stay and Injunction" are denied. The requests for attorney's fees by Respondent Zoning Hearing Board of Radnor Township and Intervenor Norcini Builders, Inc., are denied.